943 F.2d 57
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Clarence J. NUSS, Plaintiff-Appellant,v.UNITED STATES OFFICE OF PERSONNEL MANAGEMENT, WASHINGTON,D.C., Defendant-Appellee.
No. 90-1366.
United States Court of Appeals, Tenth Circuit.
Sept. 5, 1991.

Before McKAY, SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Appellant Clarence J. Nuss appeals the district court's dismissal of his complaint for failing to comply with Fed.R.Civ.P. 8(a).   We affirm.


3
Rule 8(a) requires at a minimum that the complainant word the complaint in such a way as to alert the defendant as to the nature of the claim.   See Conley v. Gibson, 355 U.S. 41, 47 (1957).   This is so the defendant has enough information to frame responsive pleadings and to prepare for trial.   See Riblet Tramway Co. v. Monte Verde Corp., 453 F.2d 313, 318-19 (10th Cir.1972).   This minimum standard applies to pro se litigants.   See Pavilonis v. King, 626 F.2d 1075, 1078 (1st Cir.), cert. denied, 449 U.S. 829 (1980).


4
Mr. Nuss' "Motion Pursuant to Rule 604" filed October 26, 1990 does not meet this standard because the facts he alleges, even when liberally read, fail to outline a recognizable cause of action, either expressly or implicitly.   Accordingly, we affirm the district court's dismissal on this ground.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3